DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication file on 9/16/19, wherein:
Claims 1-14 are currently pending;
Claims 1-6, 12-14 overcome the prior art of record.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation “”the plate displacement measurer transmits to the master position error information between the upper plate and the lower plate connected to the upper plate, through the slave communicator"; claim 3 recites “wherein each of the at least one plate displacement measurer calculates the position error information based on at least one among extended length information of each of the at least one elastic connection legs, displacement information from a center of the upper plate to a center of the lower plate, displacement information from the center of the 
Applicant's specification on pars. 0013, 0032, 0067 (from Application Publication) state “Each of the at least one plate displacement measuring modules may include a lower plate, an upper plate, and at least one elastic connection leg for connecting the lower plate and the upper plate"; pars. 0059, 0070-0071 discloses “the plate displacement measuring module 230 may calculate a position error between the lower plate and the upper plate, and may provide the calculated position error to the master 100”.  
Applicant’s specification from paragraphs above and figure 2 shows a plate displacement measurer/module 230 including a lower plate, an upper plate and elastic connection.  However, Applicant’s specification is silent of whether there a processor is included in a displacement measurer.  If a processor is not included, then how the displacement measurer/module which include (1) upper plate, (2) lower plate, (3) elastic connector can able to calculate the position error information and transmitting this information to the master in a robot? In other words, Applicant’s specification does not disclose the displacement measurer including a processor that is cable to transmit and calculate the position error information.  Applicant’s specification also does not provide details or algorithm of how the position error is being calculated by the displacement measurer of a slave as recited in claims 1 and 3.   Applicant’s specification does not 
As result, the Examiner asserts that Applicant does not show the possession of the subject matter of the amendment at the time of the filing of the application.  See MPEP 2163 II 3(a) (i).
 If the application as filed does not disclose the complete structure (or actsof a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). Compare Fonar, 107 F.3d at 1549, 41 USPQ2d at 1805 (disclosure of software function adequate in that art).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “”the plate displacement measurer transmits to the master position error information between the upper plate and the lower plate connected to the upper plate, through the slave communicator"; claim 3 recites “wherein each of the at least one plate displacement measurer calculates the position error information based on at least one among extended length information of each of the at least one elastic connection legs, displacement information from a center of the upper plate to a center of the lower plate, displacement information from the center of the lower plate to an elastic connection leg that contacts the lower plate, and displacement information from the center of the upper plate to an elastic connection leg that contacts the upper plate”.  

Claims 12-14 recite “a position error is generated….”.  It is not clear what structure is implied to perform the generating a position error? Is it a controller of a the master in a robot? 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FURGUSON ET AL (US 2017/0120454).  Herein after FURGUSON.
As for independent claim 7, FURGUSON at least figures 1A-2A, pars. 0015, 0030} discloses a master (a robotic manipulator 115) combining with at least one slave in a robot tool changing system (end effector 110) , the master comprising: a body; a 
Note: as for the name of information (position error information) that the master receive from the slave.   This information/content is considered as nonfunctional descriptive material because it is merely received and does not being changed, altered to achieve the scope of the invention (see MPEP 2111.05).  Since the controller of the master is capable of receiving/transmitting to the slave, then it would also be able to receive the type of information (e.g. position error information). 
As for dep. claim 8, FURGUSON discloses wherein the controller moves the protrusion based on horizontal direction position error information between the upper plates and the lower plates, which is received through the master communicator, and wherein, when the protrusion and the combination groove are aligned with each other, the controller moves the protrusion in a directly downward direction to insert the protrusion into the combination groove {see at least figures 1A-2B and the related text}. 
As for dep. claim 9, FURGUSON discloses wherein, when the protrusion is inserted into the combination groove, the controller applies power so as to change a magnetization direction of the electromagnet, and fixes the fastening part to the fastening fixing groove of the slave {see at least figures 1A-2B pars. 0004-0005, 0037, 0048-0049. 
As for dep. claim 10, FURGUSON discloses wherein the fastening parts are plural, and wherein each of the fastening parts have a rectangular shape {see at least figures 1A-1C; pars. 0029-0030, 0034, 0036-0038}  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over FURGUSON as applied to claim 7 above and in view of VIVIER (US 2014/0077647).
As for dep. claim 11, FURGUSON discloses claimed invention as indicated above except for an insulator is arranged in a partial region of the protrusion, adjacent to the magnetic coupling region.  However, VIVIER teaches such this limitation as least in pars. 0006, 0009 and figures 1 and 4}.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of FURGUSON to include an insulator as taught by VIVIER since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately which one of ordinary skill in the art would have recognized that the results of the combination were predictable.  













	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
/KIRA NGUYEN/Primary Examiner, Art Unit 3664